DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.


3.  Claims 24, 66, 73-74, 79 and  81-86  are pending and under examination as they read on a method of suppressing an immune response in a human cancer patient, comprising administering to a human patient undergoing allogeneic stem cell transplantation (allo-HSCT) for treatment of leukemia or lymphoma  a humanized anti-α4β7 antibody and the following species: (i) 300 mg as the specific dose, (ii) cancer and specifically leukemia as the patient (iii) myeloablative conditioning.

4. The TD filed 7/14/2022, is sufficient to overcome the previous NS-ODP rejection over 16084383.

5.  Applicant’s IDS, filed 06/04/2021 and 07/14/2022, is acknowledged. 

6. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

7.  Claims 24, 66, 73-74, 79 and  81-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter rejection. 

The phrase “wherein the prevention of Grade III or IV (modified Glucksberg criteria) actue graft versus host disease (aGvHD) is achieved 100 days following the allo-HSCT, such that the immune response in the human cancer patient is suppressed” claimed in claim 24 and 66 represents a departure from the specification and the claims as originally filed.  

Applicant’s amendment filed 07/14/2022 points to the specification at pages at least at page 18, lines 4-7; at page 21, lines 4-6 and 13-14; at page 32, lines 21-23; and claims 70 and 71 for support for the newly added limitations as claimed in claims 24 and 66.  However, the specification does not provide a clear support for such limitations.  The claims recite 100% prevention of aGvHD achieved 100 days following the Allo-HSCT, such that the immune response in the human cancer patient is suppressed.  However the specification at page 6, line 17+ discloses that “reducing the severity of acute GvHD is a 50% reduction in cumulative incidence and severity of Grade II-IV or Grade III-IV acute GvHD at Day 100 as compared to treatment with methotrexate and calcineurin inhibitor alone.” (also see PCT/US17/22067, claim 20).  Novozymes A/S v. DuPont Nutrition Biosciences (Fed. Cir. 2013), the claimed invention is considered "as an integrated whole" rather than merely element by element. The instant specification does not particularly identify this particular combination of limitations. The instant claims now recite limitations which were not clearly disclosed in the specification and recited in the claims as originally filed.

8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.  Claims 24, 66, 69, 72-74, 79 and 81-86 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin et al. (Inflammatory Bowel Diseases 22:S30-S31, 2015, Abs P-067) or Floisand et al (Blood (Dec. 3, 2015) 126 (23): 3137, IDS) in view of Avanzini et al.  (Experimental Hematology 34 (2006) 1429–1434), Chen et al., (Biology of Blood and Marrow Transplantation, Vol. 18(2): abstract #49, 2012, IDS) or Waldman et al (Blood. 2006;107:1703-1711) and Koura et al (Biol Blood Marrow Transplant 19 (2013) 1638e1649) for the same reasons set forth in the previous Office Action mailed 12/4/2020

Lundin et al Grade III-IV graft versus host disease (GvHD) after allogeneic bone marrow transplantation  is associated with poor outcome and high mortality. Steroids are first line treatment, followed by several options for treatments with suboptimal effect and evidence. Furthermore, treatment modalities involve systemic immunosuppression, with risk of mortality due to infections. Vedolizumab (a humanized antibody against the α4β7 heterodimer comprising the claimed sequences), a monoclonal antibody targeting the homing of T cells to the intestinal endothelium through inhibition of the binding of integrin α4β7 to MadCAM, is effective in the treatment of inflammatory bowel disease. Lundin et al report use of vedolizumab in 6 patients with steroid refractory, severe intestinal GvHD.  They treated 6 patients in an open-label, investigator initiated case series. Patients 1 and 2 had been through therapy with several modalities without resolution of the severe GvHD. Patients 3 to 6 were given vedolizumab as second line therapy after steroid failure. Vedolizumab was given as described for IBD with 300 mg i.v. week 0, 2 and 6, followed by infusions every 8 weeks. Results: All patients (except number 4 that had multi-organ failure before receiving vedolizumab, and died soon thereafter) exhibited clinical response within 7-10 days after start of treatment with decrease in abdominal pain and watery diarrhoea. Serial endoscopies were performed in remaining patients, and revealed rapid improvement in the upper GI-tract. In the colon, improvement was gradual, the caecum and distal ileum exhibited the slowest rate of repair. After 3 doses (i.e., Day 56) of vedolizumab, most patients could taper systemic corticosteroid therapy. All patients, except patient 4, were on oral medication including immunosuppressants (oral cyclosporin-A or MMF). Patient 1 is in continued clinical remission of GvHD. Patient 2 experienced a molecular relapse of acute promyelocytic leukemia  (APL) (i.e., suffering from cancer) and his GvHD relapsed after cessation of immunosuppression. Patient 3 developed skin GvHD after cessation of immunosuppression and died of an opportunistic infection following treatment of high dose steroids. Patient 4 had multi-organ failure prior to start of treatment with vedolizumab and died. Patients 5 and 6 have no symptoms of serious GvHD after 2 and 3 doses of vedolizumab. Four out of 6 patients could be discharged from hospital. Immunophenotyping of peripheral blood revealed initial high levels of CD25+ Treg cells in 4 out of 6 evaluable patients and the values showed a decline into normal range after start of therapy and with signs of clinical effect. Conclusions: This case series suggests that targeting integrin α4β7 is feasible, safe and gives clinical responses in steroid refractory intestinal GvHD. The mechanism of action is not known, but may be due to the inhibition of allo-reactive T-cells homing to the intestinal mucosa. The mechanism behind the Treg patterns is unclear. One might speculate that the initially high levels of Tregs are part of the physiologic reaction to the alloreactive inflammation in the intestinal mucosa (abstract).

Floisand et al teach that targeting integrin α4β7-expressing T-cells in steroid refractory intestinal GvHD using Vedolezumab (comprising the claimed SEQ ID NOs) in six patients with intestinal Severe steroid refractory (SR) GvHD (after allo-HSCT).  Vedo was delivered as prescribed in IBD; 300 mg iv without premedication week 0, 2 and 6, followed by (intravenous) infusions every 8 weeks on clinical indication (abstract).  All patients exhibited clinical responses within 7 - 10 days after start of treatment with decrease in abdominal pain and watery diarrhoea. Serial endoscopies were performed in patients 1,2,3,5 and 6. These revealed gradual macroscopic and histologic improvement; the upper GI-tract showing a more rapid improvement than the colon. Figure 1 shows colon histology before (a, b, c) and after 3 doses (56 Days) of Vedo (d, e, f) in patient 1, 2 and 3.  Patient 1 is in continued clinical remission of GvHD 8 months (day +240) after start of therapy. Patient 2 was asymptomatic for 5 months (day +150), then a molecular relapse of acute promyelocytic leukemia (cancer) was diagnosed and intestinal GvHD recurred when all immunosuppression was stopped. In patient 3, the intestinal GvHD resolved after three doses of Vedo, but he developed skin GvHD after cessation of IS and died of an opportunistic infection following treatment with high dose methylprednisolone. Patient 4 had MOF prior to start of treatment with Vedo and died in MOF. Patient 5 and 6 have no clinical signs of intestinal GvHD after 2 and 3 doses of Vedo. Five out of six patients could be discharged from hospital after treatment with Vedo. All pateints were diagnosied with either AML (leukemia) or NHL (lymphoma) (see table 1).  Floisand et al teaches that immunophenotyping of peripheral blood revealed high levels of CD25+ Treg cells in 4 out of 5 evaluable patients prior to treatment and the numbers decreased to normal levels after start of therapy and with signs of clinical effect. Patient 2 stopped IS after a molecular relapse of APL and had a recurrence of GvHD. This recurrence coincided with an increase in Treg percentage. This case series provides the first proof of concept that targeting integrin α4β7 T-cells is feasible, safe and may provide clinical improvement in intestinal SR GvHD. The mechanism of action is not known, but may be due to the inhibition of the homing of α4β7 expressing allo-reactive T-cells to recipient MadCAM expressing intestinal endothelial cells (see the entire document).
The reference teachings differ from the claimed method only in the recitation of the administration vedolizumab day -1.

Avanzini et al teach that their data provide information potentially useful to identify in a timely manner a population of patients at high risk of experiencing intestinal a-GVHD (i.e., a-GVHD beginning before day +100 after HCT) and to design strategies based on the use of compounds, such as humanized antibodies against the α4β7 heterodimer, which could hamper alloreactive T-cell homing to intestinal tissue. This, in turn, could result in significant improvement in the prevention and/or treatment of intestinal GVHD and overall morbidity and mortality from GVHD (page 1433, last ¶).  Avanzini teaches that measuring the absolute number of CD8(+) T cells and percentage of CD8(+)CD45RA(+)beta7(+) T cells at time of hematologic reconstitution may help identify patients at risk of developing intestinal a-GVHD who could benefit from strategies aimed at hampering alloreactive T-cell homing to intestinal mucosa (abstract).

Chen et al teach the upregulation of α4β7 integrin on memory CD8+ T-cells may be involved in lymphocyte trafficking in acute intestinal GVHD (i.e., a-GVHD beginning before day +100 after HCT) and increased expression may be a potential biomarker.  More importantly, α4β7 integrin may represent a novel target of treatment and prophylaxis of acute intestinal GVHD after HCT with specific monoclonal antibodies already in development for the treatment of inflammatory bowel disease (see Abstract).

Waldman et al teaches that strategies to target the β7 integrin have the clinical potential to alleviate or prevent GVHD while sparing or potentiating graft-versus-tumor (GVT) (P815 leukemic cells)  activity (Abstract). These studies can serve as a preclinical model for novel drug therapies aimed at inhibition of the β7 integrin (e.g., by a neutralizing antibody) that could be used in the HSCT setting to prevent or ameliorate GVHD (1709, left col., top ¶).  The use of a neutralizing monoclonal antibody against the β7 integrin subunit is the logical next step in the preclinical development of a strategy to prevent intestinal homing of alloreactive T cells in patients undergoing HSCT (page 1710, right col., 2nd and 3rd ¶).


Koura et al performed a first-in-disease trial of in vivo CD28:CD80/86 costimulation blockade with abatacept for acute graft-versus-host disease (aGVHD) prevention during unrelated-donor hematopoietic cell transplantation (HCT). All patients received cyclosporine/methotrexate plus 4 doses of abatacept (10 mg/kg/dose) on days -1, +5, +14, +28 post-HCT.  Compared with a cohort of patients not receiving abatacept (the StdRx cohort), patients enrolled in the study (the ABA cohort) demonstrated significant inhibition of early CD4+ T cell proliferation and activation, affecting predominantly the effector memory (Tem) subpopulation, with 7- and 10-fold fewer proliferating and activated CD4+ Tem cells, respectively, at day+28 in the ABA cohort compared with the StdRx cohort (abstract).

Regarding the recitation prevention of Grade III or IV aGvHD is achieved 100 day following the allo-HSCT, the examiner notes that the Floisand reference teaches that patient 1 continued clinical remission of GvHD 8 months (Day +240) after start of Vedo therapy.

Claims 85-86 are included because the Lundin reference teaches that the patient 1 is in continued clinical remission of GvHD.

Those of skill in the art before the effective filing date of the instant application would administer the vedolizumab one day prior to undergoing allo-HSCT transplant in the methods taught by Floisand et al and Lundin et al to inhibit allo-reactive T-cells homing to the intestinal mucosa in a method of preventing/prophylaxis and reducing GI aGvHD as taught by Koura, Lundin and Floisand references and/or to prevent trafficking of donor alloreactive T cells in the host prior to allo-HSCT transplant in patients undergoing HSCT as taught by Chen and Waldman. 

The Vedo treatment protocol taught by Lundin and Floisand differ from treatment protocol recited in Claims 24 and 66 only in terms of duration of treatment, however, it would be conventional and within the skill of the art to identify and determine the optimum duration of treatment protocols to inhibition of allo-reactive T-cells homing to the intestinal mucosa in the treatment of GI GvHD.  It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal administration timing of components because optimal administration duration is an art-recognized result-effective variable which would have been routinely determined and optimized in the pharmaceutical art.   Accordingly, the specific vedolizuamb regimen claimed in claims 24 and 66, administering the vedo, waiting at least 12 hours, administering allo-HSC,  wait 13 days then administer 2nd dose of vedo and wait 4/6 weeks then administer a 3rd dose of vedo is well within the purview of one of ordinary skill in the art prior to the effective filing date of the claimed invention and lends no patentable import to the claimed invention. Since the method is directed to GvHD prophylaxis, it would be obvious to inhibit prevent intestinal homing of alloreactive T cells in patients undergoing HSCT.
Further, the functions recited in the wherein clause “the allo-HSCT results in engraftment of the HSCs” flow naturally from the teachings of the prior art. (citing Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985 (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.”), and Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999) (“[T]he discovery of... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer.”)). The claimed function limitation would naturally and necessarily flow from inhibition of α4β7 with vedolizumab in vivo.

It is noted that Vedolizumab injections are typically given at 1, 2, and 6 weeks, followed by injections given every 8 weeks.


The Board in Genzyme Therapeutic Prods. v. Biomarin Pharms., No. 2015-1720 stated that "all that remained to be achieved over the prior art was the determination that a specific dose within a previously suggested dose range, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients." 

"[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat the allo-HSCT recipient with myeloablative conditioning regimens prior to the administration of vedolizumab in the treatment of APL, AML and NHL having GI GVHD because treating patients with myeloablative conditioning is traditionally done and to eliminate undesirable host-derived hematopoietic elements before BMT.

Claim 74 is included because intestinal GvHD recurred in patient #2 when all immuno-suppression was stopped.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  


Applicant’s arguments, filed 7/14/2022, have been fully considered, but have not been found convincing.


Applicant argues that the combined teachings of the cited art would not lead one of ordinary skill to arrive at the claimed invention, as one of ordinary skill would not have had an expectation of success that Grade III or IV acute GvHD could be prevented for 100 days following an allo-HSCT using the claimed methods.

However, contrary to Applicant assertions Floisand reference teaches that prevention of Grade III or IV aGvHD is achieved over 100 day following the allo-HSCT.  For Example patient 1 continued clinical remission of GvHD 8 months (Day +240) after start of Vedo therapy.  Lundin reference teaches that the patient 1 is in continued clinical remission of GvHD.

Applicant submits that none of Floisand, Lundin, Chen or Waldman teaches or suggests administering an antibody that has binding specificity for the α4β7 complex before administration of the allo-HSCT described therein.  Applicant submits that Koura is cited to make up for this deficiency, i.e., the concept of administering a therapeutic prior to an allo-HSCT to prevent GvHD. In support of Koura, the Office suggests at page 6 that because "abatacept have the similar function as the anti- α4β7 antibody, vedolizumab, by interfering with the immune activity of T cell," there is a motivation for one of ordinary skill to apply the teachings of Koura to Floisand, Lundin, Chen and/or Waldman.

In addition, Applicant argues that Koura describes the use of abatacept, a soluble fusion protein that consists of the extracellular domain of human cytotoxic T-lymphocyte associated antigen 4 (CTLA-4) linked to a modified Fc region of human IgG1. The treatment described in Koura relies on a distinct7  mechanism than the antibody of the claimed invention. As described at page 1638, right col. of Koura, abatacept is "a selective inhibitor of CD28-CD80/86 interactions" which Koura explains relates to GvHD as "[s]tudies of targeting in vivo T cell costimulation blockade to prevent aGVHD have identified multiple potentially targetable T cell costimulation pathways, including those through CD28-CD80/86 interactions. CD28 delivers costimulatory signals that synergize with TCR signals to lower the T cell activation threshold, resulting in enhanced proliferation, survival, andcytokine secretion." This mechanism is distinct from that of the claimed antibody anti-α4β7 antibody,which inhibits α4β7 integrin-mediated lymphocyte trafficking, adhesion effect. Given these distinctions, one of ordinary skill would have no motivation to combine the teachings of Koura with any one of Floisand, Lundin, Chen and/or Waldman, to arrive at the claimed methods.

However, Avanzini et al, Chen et al, Waldman et al and Koura references teaches the prevention and/or treatment of intestinal GVHD, which requires the treatment before and after allo-HSCT to prevent/reduce the chance of GvHD.  Those skilled in the art would have been motivated to  administer Vedo before the treatment with allo-HSCT to prevent/reduce the chance of GvHD.  Importantly, Koura demonstrated significant inhibition of early CD4+ T cell proliferation and activation, affecting predominantly the effector memory (Tem) subpopulation, with 7- and 10-fold fewer proliferating and activated CD4+ Tem cells, respectively, at day+28 in the ABA cohort compared with the StdRx cohort with the treatment regimen that include infusion the day before allo-HSCT.

It remains the Examiner’s position that those of skill in the art before the effective filing date of the instant application would administer the vedolizumab one day prior to undergoing allo-HSCT transplant in the methods taught by Floisand et al and Lundin et al to inhibit allo-reactive T-cells homing to the intestinal mucosa in a method of preventing/prophylaxis and reducing GI aGvHD as taught by Koura, Lundin and Floisand references and/or to prevent trafficking of donor alloreactive T cells in the host prior to allo-HSCT transplant in patients undergoing HSCT as taught by Chen and Waldman. 

A person having ordinary skill in the art would have found it obvious to determine the optimum timing schedule of administering Vedo that reduce aGvHD of result-effective variables known in the art.   The Board stated that "all that remained to be achieved over the prior art was the determination that a specific dose within a previously suggested dose range, and its corresponding dosing schedule, would have been safe and effective for the treatment of human patients."  Genzyme Therapeutic Prods. v. Biomarin Pharms., No. 2015-1720.  The experimentation needed to arrive at the subject matter claimed was "nothing more than routine" application of a well-known problem-solving strategy, we must conclude it is not invention. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1368 (Fed. Cir. 2007).

"[I]t is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456 (CCPA 1955); see also In re Peterson, 315 F.3d 1325 (Fed. Cir. 2003). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). "[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276 (CCPA 1980). Applicants' claims and arguments fail under these tests.

Applicant submits that one of ordinary skill would not have a reasonable expectation of success that the methods disclosed in Koura could be applied to an antibody that has binding specificity for the α4β7 complex, given the challenges known in the art at the time of filing regarding preventing GvHD, let alone preventing acute Grade III or IV aGvHD for 100 days post allo- HSCT, as described in the amended claims. 

The challenge of preventing aGvHD in patients receiving allo-HSCT is described in Choi et al. (2014) Nat Rev Clin. Oncol., 11(9):536-47 (hereinafter “Choi’) and Holtan et al. (2014) Blood, 124(3):363-373 (hereinafter “Holtan”’), provided herewith in the enclosed SIDS. In the abstract, Choi states “[g]raft-versus-host disease (GVHD) represents the most serious and challenging complication of allogeneic haematopoietic stem-cell transplantation (HSCT).” Choi further states “[d]espite standard prophylaxis with these regimens, GVHD still develops in approximately 40-60% of recipients.”1 Choi details therapies under investigation, including abatacept at page 4, and notes that in the 10 person trial (described in Koura) “fojnly two patients developed grade 2-4 acute GVHD, but seven patients showed cytomegalovirus (CMY) or EBY reactivation.” Holtan reiterates the challenge of preventing GvHD, stating at page 363, left. col. par. 1, that, 

[d]espite over 5 decades of extensive laboratory and clinical investigation_into methods to prevent severe aGVHD, this complication remains a significant cause of morbidity and mortality in allogeneic HCT recipients.
Collectively, Choi and Holtan describe acute GvHD as a severe and challenging complication
associated with allo-HSCT which has proven difficult to prevent.

However, while the Examiner did not rely on Choi et al and Holtan et al references in the rejection.  Choi et al and  Holtan et al are considered irrelevant to the rejection of record.  
Further, the Examiner notes Choi teaches that 59 clinical trials (active, recruiting) investigating GVHD prevention strategies are being explored prospectively in several single-institutional studies (see Table 1).

Given the unpredictability known in the art with respect to preventing acute GVHD following allo-HSCT, one of ordinary skill would not have had an expectation of success based on the teachings of Koura relating to abatacept, that administration of an antibody having CDRs of an antibody that has binding specificity for the α4β7 complex prior to an allo-HSCT would be effective to prevent Grade III or IV acute GvHD.

This argument is unpersuasive because both Lundin et al and Floisand et al demonstrate it was known the claimed vedolizumab could be used to in the treatment of GvHD in six patients with intestinal Severe steroid refractory (SR) GvHD after allo-HSCT. The issue is not whether it would have been expected that the claimed antibody would work, but rather whether the claimed anti-α4β7 antibody could successfully be used in a dose schedule starting at day -1. Applicant’s  argument fails to show that success would not have been reasonably expected.
Applicant submits that with respect to Waldman, Applicant submits that the reference teaches away from the invention. Waldman teaches at page 1708, lower right column that, “α4β7- selected alloreactive T cells up-regulate their α4β7 expression on activation and that α4β7- selected alloreactive T cells were, therefore, only delayed in their infiltration of the gut, as reflected by the delayed development of intestinal GVHD.” Waldman does not observe prevention, but rather a delay. Waldman also states at page 1709, left column, that “[i]n addition to previous work with MAdCAM-1 and the α4 integrin subunit, we found that the other significant role of the β7 integrin subunit is (in conjunction with αE) in lymphocyte localization to the gut intraepithelial compartment...and that the β7 integrin subunit is also potentially involved in lymphocyte adhesion and infiltration of target tissues through its less specific interactions with VCAM-1 and fibronectin...” Waldman suggests β7 antagonism is advantageous given it inhibits both α4β7 and αEβ7. The pending claims specify an antibody “having binding specificity for human α4β7 integrin.” This phrase is defined at page 13, lines 21-22 of the specification as filed, as an antibody that binds to α4β7 but not αEβ7 or α4β1 integrin. Thus, Waldman teaches away from antibodies used in the claimed methods, as Waldman suggests inhibition of α4β7 alone will not prevent GVHD.

However, given that  α4β7 integrin and its ligand, MadCAM-1, expressed on HEVs in PPs and lamina propria, have been shown to be important in the homing of alloreactive T cells to the intestine during GVHD.  Further, when allogeneic recipient mice, mismatched at minor or major antigens, were given equation M1 T cells, they suffered less GVHD morbidity and mortality than mice receiving equation M2 T cells (page 1704, left col., 3rd, referring to Petrovic et al Blood. 2004;103: 1542-1547). This correlated with reduced GVHD histopathology in the intestine and liver underscoring the role of α4β7 in selective migration of alloreactive T cells to the intestinal mucosa. Importantly, both Lundin et al and Floisand et al demonstrate it was known the claimed vedolizumab could be used to in the treatment of GvHD in six patients with intestinal Severe steroid refractory (SR) GvHD after allo-HSCT.  In addition there is no teaching way from using vedolizimab in the claimed invention since Waldman’s studies can serve as a preclinical model for novel drug therapies aimed at inhibition of the β7 integrin (e.g., by a neutralizing antibody) that could be used in the HSCT setting to prevent or ameliorate GVHD (1709, left col., top ¶). The use of a neutralizing monoclonal antibody against the β7 integrin subunit is the logical next step in the preclinical development of a strategy to prevent intestinal homing of alloreactive T cells in patients undergoing HSCT (page 1710, right col., 2nd and 3rd ¶).

  
10.  No claim is allowed.

11.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) Tanaka et al.  Involvement of α1 and α4 integrins in gut mucosal injury of graft-versus-host disease.  International Immunology, 7(8):1183–1189, 1995), IDS #8.

Tanaka et al teach the treatment of GVHD mice with anti-α4 or-β7 integrin antibody alone partially prevented the mucosal pathology of intestinal GVHD.  Tanaka et al teaches that α4 and β7 integrins may be a good target for intervention of T cell-mediated enteropathies including intestinal GVHD after human bone marrow transplantation. 
(ii) Morecki et al. Immune reconstitution following allogeneic stem cell transplantation in recipients conditioned by low intensity vs myeloablative regimen. Bone Marrow Transplantation (2001) 28, 243–249.
Morecki et al teach that high-dose chemoradiotherapy is generally administered as part of the conditioning regimen prior to allogeneic bone marrow transplantation (BMT) for various hematologic malignancies and non-malignant indications including genetic disorders.1–4 The general concept is to give the highest tolerable dose in order to reduce the tumor load to a minimum or to eliminate all abnormal host-derived hematopoietic cells, as well as to eradicate all immune cells of host origin in an attempt to prevent graft rejection (see page 243, right col., 1st ¶).
(iii) Ueha et al (J Leukoc Biol. 2007 Jan;81(1):176-85, IDS).
Ueha et al teach that that  intervention  of α4β7-MAdCAM-1 interactions selectively inhibits intestinal infiltration of effector donor CD8 T cells, which results in the alleviation of GVHD without impairing GVT effects.  The reference demonstrates that the administration of anti-MAdCAM-1 Ab, even after the expansion  of  allo-reactive  donor  CD8  T  cells,  selectively  reduced the numbers of intestine-infiltrating donor CD8 T cells without  affecting  induction  of  anti-host/tumor  CTL suggesting that therapeutic intervention of α4β7-MAdCAM-1 interaction  may  be  effective  for  the  segregation  of  GVT  effects from intestinal injury (see page 183, right col., top ¶). Ueha et al teach that administration of anti-MAdCAM-1 antibody, even after the expansion of alloreactive donor CD8 T cells, selectively reduced the intestine-infiltrating donor CD8 T cells and the intestinal crypt cell apoptosis without affecting the induction of donor derived anti-host CTL or the infiltration of donor CD8 T cells in the hepatic tumor. Moreover, in a clinically relevant GVHD model with myeloablative conditioning,these antibodies significantly improved the survival and loss of weight without impairing the beneficial GVT effects. Ueha et al concluded that interruption of α4β7-MAd-CAM-1 interactions in the late phase of GVHD would be a novel therapeutic approach for the separation of GVT effects from GVHR-associated intestinal injury (abstract).  Ueha et al teach tumor induction using GVT experiments in GvHR, model , recipient mice were intravenously injected with P815 (leukemia) or EL4 (lymphoma) tumor cells on day -1 (see page 177, under GVHD induction and tumor induction). 


12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644